Citation Nr: 1618449	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  13-18 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a bilateral foot disability to include as secondary to the lumbar spine disability.

4.  Entitlement to service connection for a cervical spine disability. 

5.  Entitlement to an acquired psychiatric disability to include depression, to include as secondary to the lumbar spine disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from September 1980 to October 1980 and from October 2003 to February 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

By way of an April 2015 rating decision, the RO denied entitlement to service connection for acne face and skin, and conjunctivitis left and right eye.  The Veteran thereafter filed a notice of disagreement (NOD) with respect to that decision.  By way of a June 2015 letter, the RO acknowledged receipt of the NOD.  In July 2015, the Veteran elected to have a de novo review.  As the record indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the record reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case.  Therefore, that claim remains under the jurisdiction of the RO at this time.  

The issues of entitlement to service connection for a lumbar spine disability, entitlement to service connection for a bilateral foot disability as secondary to the lumbar spine disability, and entitlement to service connection for an acquired psychiatric condition as secondary to the lumbar spine disability, are addressed in the remand portion of this decision and are REMANDED to the Agency of Original Jurisdiction for further action.


FINDINGS OF FACT

1.  A left knee disability is not shown by the record.   

2.  A cervical spine disability is not shown by the record.   


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

2.  A cervical spine disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in January 2010, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

The Board acknowledges that the Veteran has not been afforded a VA examination in relation to his claims for service connection for a left knee or cervical spine disability.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79   (2006).

In this case, the evidence does not indicate that the Veteran has a left knee and/or cervical spine disability.  As such, a VA examination is not warranted to address these issues for service connection decided therein.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS 

The Veteran appeals the denial of service connection for a left knee disability and a cervical spine disability.  He contends that he fell on his back during service while loading a truck.  According to the Veteran, he also injured his cervical spine and left knee at that time but the back was the major problem.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Section 3.310 was amended effective October 10, 2006, however, the claims for service connection were filed after the amendment.  As such the current version of 38 C.F.R. § 3.310 is applicable.  

After weighing the evidence, the Board finds against the claims for service connection for a left knee disability and cervical spine disability.  In this regard, basic entitlement to disability compensation derives from 38 U.S.C.A. § 1110.  That statute provides for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . .".  Thus, in order for a veteran to qualify for entitlement to compensation under this statute, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, there is no showing of a left knee disability and/or cervical spine disability at the time of filing or during the pendency of the claim.  Although the Veteran reports that he injured his left knee and cervical spine at the same time he injured his back in service, service treatment records are negative for any treatment and/or diagnoses for the cervical spine and/or left knee.  

Implicit in the claim is the Veteran's belief that he has a left knee and cervical spine disability.  The Board notes that the Veteran is competent to report his symptoms and the circumstances surrounding such.  The Board also notes that his wife is competent to report what she observed.  Although lay persons, however, are competent to provide opinions on some medical issues, see Khana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, i.e. the existence of a left knee and/or cervical spine disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In Jandreau, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.

In that regard, the Veteran is competent to report symptoms but he is not competent to render a medical diagnosis or an opinion as to the etiology of an orthopedic disability. Such diagnoses require clinical testing and medical knowledge.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994). 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no showing of a left knee and/or cervical spine disability.  At most, the record reveals that in the January 2015 Aside from the Veteran's claim for service connection, the record is devoid of any cervical spine and/or left knee complaints.  It is also noted that during his hearing, the Veteran stated that he was not receiving any treatment for his neck and/or knee.  Should pathology appear in the future, the appellant may file a new claim at that time.  Accordingly, the claims for service connection for a left knee disability and cervical spine disability are denied.  

For the reasons stated, the claims are denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a cervical spine disability is denied.  

Entitlement to service connection for a left knee disability is denied.  



REMAND

The Board regrets the delay, however, additional development is required before adjudication of the Veteran's claim of entitlement to service connection for a lumbar spine disability can be completed.  The evidence of record shows that the Veteran sustained an injury to his back in December 2013 when he fell off a truck. He was treated in service and diagnosed with an acute lumbar strain. He and his wife provided credible testimony at his hearing that he has had back pain since the incident inservice, but self-treated with over the counter medications until 2010, when the pain got too much to bear. The Veteran has been diagnosed with degenerative disc disease with left lower extremity radiculopathy since 2010. 

In a January 2015 examination report, the examiner opined that the Veteran's current back disability was not related to his in service injury because there was no treatment until 2010. The examiner did not take into account the Veteran's credible lay evidence of continuous symptoms since the injury in service, nor his statements in 2010 that he has had problems since service with his low back. Accordingly, the 2015 examination report is inadequate as to the nexus opinion. Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service). Accordingly, the Veteran's claim of entitlement to service connection for a low back disability must be remanded for another opinion.

The Veteran claims that his bilateral foot disability and depression are secondary to his lumbar spine disability.  Moreover, he has provided a positive nexus opinion between relating his psychiatric condition to his lumbar spine disability. Accordingly, the outcome of these claims is inextricably intertwined with that of the lumbar spine disability and they cannot be adjudicated until the lumbar spine claim is adequately adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, either electronically or physically, all relevant ongoing VA treatment records for his lumbar spine, bilateral feet, and psychiatric conditions.  All attempts to obtain these records must be documented in the claims file.

2.  Forward the Veteran's file to an appropriate examiner for an opinion as to the etiology of his lumbar spine disability, diagnosed as degenerative disc disease with left lower extremity radiculopathy, and an opinion as to the etiology of his bilateral foot disability. The entire record should be made available to the examiner and the examiner should review the record prior to rendering an opinion. Such review should be noted in the examination report.

The examiner should render an opinion as to:

a. Whether it is at least as likely as not (50 percent or greater chance) that the Veteran's current lumbar spine disability is related to his injury in service. The examiner must address and consider the Veteran and his wife's credible lay testimony and statements that his low back continued to cause him pain and discomfort from the injury in service through the present without a break, and that he self-treated with over the counter drugs before going to seek treatment in 2010.

b. Whether it is at least as likely as not (50 percent or greater chance) that the Veteran's current bilateral foot disability is caused by or aggravated by (chronically worsened) his lumbar spine disability.

The examiner must provide a complete rationale for any opinions provided. If he or she rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.

3. After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 

4.  After the above has been completed to the extent possible, the AOJ should readjudicate the claims.  If any benefit sought remain denied, the Veteran should be issued a supplemental statement of the case and be provided an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


